Case 2:19-mj-08320-JZB Document1 Filed 07/15/19 Page 1of5
AO 91 Rev. 02/09) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT

eo for the
fy \ District of Arizona

 

AN United States of America ) -
v. ) f c 20) S
Jairo Herrera-Perez ) Case No, | G. 350 O m
(A200 822 253) )
Defendant )
)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my

knowledge and belief.
On or about the date of July 12, 2019, in the County of Pinal, in the District of

Arizona, the defendant violated Title 8, U.S.C. § 1326(a), a felony, and Title 8, U.S.C. §
1325(a)(2) a class B misdemeanor, an offense described as follows:

See Attachment A Incorporated By Reference Herein
I further state that J am a Deportation Officer.

This criminal complaint is based on these facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein

(a

REVIEWED BY: Charles E. Bailey Jr., P.S. for AUSA Hunter Bridges

  

§<] Continued on the attached sheet.

 

 

Cc an lainant’s signature
Regina Benvenue,

Deportation Officer

 

Printed name and title

Sworn to before me and signed in my presence.

2.
Date: _July 15,2019 Ny We

 

 

 

- dudge’s signature

John Z, Boyle,
City and state: Phoenix, Arizona - United States Magistrate Judge

Printed name and title

 
Case 2:19-mj-08320-JZB Document1 Filed 07/15/19 Page 2 of 5

ATTACHMENT A

Count 1
On July 12, 2019, Jairo Herrera-Perez, an alien, was found in the United States of
America at or near Superior, in the District of Arizona, after having been previously
denied admission, excluded, deported, and removed from the United States at or near
Calexico, California, on or about June 24, 2018, and not having obtained the express
consent of the Secretary of the Department of Homeland Security to reapply for

‘admission thereto; in violation of Title 8, United States Code, Section 1326(a), a felony.

Count 2
On July 12, 2019, at or near Superior, in the District of Arizona, Jairo Herrera-
Perez, an alien, did elude the examination or inspection by immigration officers in

violation of Title 8, United States Code, Section 1325(a)(2), a class B misdemeanor.

 
Case 2:19-mj-08320-JZB Document 1 Filed 07/15/19 Page 3 of5

STATEMENT OF PROBABLE CAUSE

I, Regina Benvenue, being duly sworn, hereby depose and state as follows:
1. Your affiant is a Deportation Officer with United States Immigration and Customs
Enforcement (ICE). I have learned from direct participation in the investigation and

from the reports and communications of other agents and officers the facts recited

 

herein.

 

2. On July 12, 2019, the Superior Police Department (SPD) encountered Jairo Herrera-
Perez on United States Highway 60, at mile post 226, in Superior, Arizona. SPD
Officer Boyd suspected Herrera-Perez to be a possible enforcement priority and
contacted the Phoenix ICE Law Enforcement Agency Response Unit for assistance.
ICE Officers Stokes and Merry responded to the scene and determined Herrera-Perez
to be a citizen of Mexico, illegally present in the United States. On the same date,
Herrera-Perez was transported to the Phoenix ICE office for further investigation and
processing. Herrera-Perez was held in administrative custody until his criminal and
immigration records could be obtained and his identity confirmed.

3. Immigration history checks revealed Jairo Herrera-Perez be a citizen of Mexico and a
previously deported alien. Herrera-Perez was removed from the United States to
Mexico through Calexico, California, on or about June 24, 2018, pursuant to an order

of removal issued by an immigration official. There is no record of Herrera-Perez, in

 

any Department of Homeland Security database to suggest that he obtained

permission from the Secretary of the Department of Homeland Security to return to

2
Case 2:19-mj-08320-JZB Document1 Filed 07/15/19 Page 4of5

the United States after his removal. Herrera-Perez’s immigration history was matched
to him by electronic fingerprint comparison.

. Furthermore, there is no record of Jairo Herrera-Perez in any Department of
Homeland Security database to suggest that after his last removal from the United
States he entered the United States at an official Port of Entry. Had Herrera-Perez,
presented himself at a Port of Entry, Department of Homeland Security records likely
would reveal that information. Accordingly, your affiant believes that Herrera-Perez
entered the United States at a location not designated as an official Port of Entry, and
thereby eluded examination and inspection by Immigration Officers of the United
States. Herrera-Perez’s immigration history was matched to him by electronic
fingerprint comparison.

. On July 12, 2019, Jairo Herrera-Perez was advised of his constitutional rights.
Herrera-Perez freely and willingly acknowledged his rights and agreed to make a
statement under oath. Herrera-Perez stated that he is a citizen and national of Mexico,

>

who last entered the United States “yesterday,” at or “close to El Paso, Texas,”
without presenting any legal documentation to an immigration official.

. For these reasons, this affiant submits that there is probable cause to believe that on or
about July 12, 2019, Jairo Herrera-Perez, an alien, was found in the United States of
America at or near Superior, in the District of Arizona, after having been previously
denied admission, excluded, deported, and removed from the United States at or near

Calexico, California, on or about June 24, 2018, and not having obtained the express

consent of the Secretary of the Department of Homeland Security to reapply for

3

 
Case 2:19-mj-08320-JZB Document1 Filed 07/15/19 Page5of5

admission thereto; in violation of Title 8, United States Code, Section 1326(a) and on
July 12, 2019, at or near Superior, in the District of Arizona, Jairo Herrera-Perez, an
alien, did elude the examination or inspection by immigration officers in violation of

Title 8, United States Code, Section 1325(a)(2).

0 on _

Regina Benyenue
Deportation Officer,
Immigration and Customs Enforcement

an

‘Sworn to and subscribed before me
this 15" day of July, 2019.

(Sun \

John Z, Boyle,
United States Magistrate Judge

 
